Name: Commission Regulation (EEC) No 3552/92 of 9 December 1992 amending Regulation (EEC) No 1404/92 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EEC) No 1158/92 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 92 Official Journal of the European Communities No L 361 /31 COMMISSION REGULATION (EEC) No 3552/92 of 9 December 1992 amending Regulation (EEC) No 1404/92 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EEC) No 1158/92 in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1158/92 of 28 April 1992 opening for 1992, as an autonomous measure, a special import tariff quota for high-quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202, and for products falling within CN codes 0206 10 95 and 0206 29 91 ('), and in particular Article 2 thereof, In Annex II of Regulation (EEC) No 1404/92 'Secrataria de InspeÃ §Ã £o do Produto Animal (SIPA)' is replaced by 'Departamento Nacional de InspeÃ §Ã £o de Produtos de Origem Animal (DIPOA)'. Whereas Brazil has changed the authority empowered to issue certificates of authenticity whereas Annex II to Commission Regulation (EEC) No 1404/92 (2) with effect from 1 November 1992 ; Annex II should accordingly be modified by details of the authority of Brazil now empo ­ wered to issue certificates of authenticity ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 122, 7. 5 . 1992, p. 5 . (2) OJ No L 146, 28 . 5 . 1992, p. 50.